Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2020

                                    No. 04-18-00002-CR

                                   Larry Donnell GIBBS,
                                         Appellant

                                             v.

                                    The STATE of Texas,
                                          Appellee

                 From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2015 CRR 001320 D-1
                        Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
Sitting:     Patricia O. Alvarez, Justice
             Irene Rios, Justice
             Beth Watkins, Justice

       On January 17, 2017, appellant filed a letter we construe as a motion for
rehearing. After consideration, appellant’s motion is DENIED. TEX. R. APP. P. 49.3.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court